—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated February 15, 2001, which granted the *608defendant’s motion to vacate a judgment of the same court, entered July 28, 2000, upon its default in answering the complaint on condition that the judgment stand as security pending the disposition of the action.
Ordered that the order is affirmed, with costs.
A defendant seeking to vacate a judgment entered upon its default in answering a complaint must demonstrate both a reasonable excuse for its default and the existence of a meritorious defense (see, Roussodimou v Zafiriadis, 238 AD2d 568). Since the defendant satisfied both requirements, the Supreme Court properly granted its motion to vacate the default judgment entered July 28, 2000, on condition that the judgment stand as security pending the disposition of the action. S. Miller, J. P., McGinity, Schmidt and Townes, JJ., concur.